35 So. 3d 1005 (2010)
Jules DUCAS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-1175.
District Court of Appeal of Florida, Third District.
May 26, 2010.
Carlos J. Martinez, Public Defender, and Maria E. Lauredo, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Nikole Hiciano, Assistant Attorney General, for appellee.
Before SUAREZ, CORTIÑAS, and ROTHENBERG, JJ.
SUAREZ, J.
Affirmed. See R.C. v. State, 648 So. 2d 1258 (Fla. 3d DCA 1995); Jones v. State, *1006 360 So. 2d 157 (Fla. 3d DCA 1978) (finding that foul language of the defendant in the presence of the court was contemptuous and upheld on appeal); Martinez v. State, 339 So. 2d 1133 (Fla. 2d DCA 1976) (finding that foul language said in open court was contemptuous as such conduct had "an adverse effect upon the quality of justice").